In an action by an individual to foreclose transfers of tax hens on land situated in the Town of Rye for taxes for the years 1933-1937, as to which land the Town of Rye holds transfers of tax hens *1085for prior years, order denying plaintiff’s motion for judgment on the pleadings as against the respondent Town of Bye, and order granting respondent’s cross-motion to dismiss complaint as to it, affirmed, with ten dollars costs and disbursements. A transfer of tax lien bid in by a town, in accordance with its obligation under section 36 of the Westchester County Tax Act (Laws of 1916, chap. 105, as amended), in its hands is no more than a formal means of enforcing collection and payment of the liens of the taxes as prescribed by section 15 of said Act. Whatever rights accrue to the town as a purchaser by virtue of section 36 of the Act are auxiliary or in addition thereto. A different question would be presented if a transfer so held by respondent were sold to an individual. Lazansky, P. J.. Hagarty, Johnston, Taylor and Close, JJ., concur.